     Case: 1:19-cv-07541 Document #: 4 Filed: 11/14/19 Page 1 of 2 PageID #:28




                       IN THE UNITED STATES DISTRICT COURT
                      OR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


  AVA JACKSON,
  on behalf of herself and all other
  persons similarly situated,
  known and unknown
                                                     No. ________________
                 Plaintiff,

         v.

  HC JOLIET, LLC,

                 Defendant.


                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2, HC Joliet, LLC states

that is a limited liability company. Its sole member is CRC Holdings, Inc. The ultimate parent

company of CRC Holdings, Inc. is Penn National Gaming, Inc., a publicly traded corporation.


 Dated: November 14, 2019                    Respectfully submitted,

                                             HC JOLIET, LLC


                                             /s/ Daniel R. Saeedi
                                            Daniel R. Saeedi (#6296493)
                                            dsaeedi@taftlaw.com
                                            Allison E. Czerniak (#6319273)
                                            aczerniak@taftlaw.com
                                            TAFT STETTINIUS & HOLLISTER LLP
                                            111 East Wacker Drive, Suite 2800
                                            Chicago, IL 60601
                                            Telephone: 312-527-4000
                                            Facsimile: 312-966-8584
     Case: 1:19-cv-07541 Document #: 4 Filed: 11/14/19 Page 2 of 2 PageID #:28




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2019, the foregoing was served by electronic mail

upon the following:

                      Douglas M. Werman (dwerman@flsalaw.com)
                      Maureen A. Salas (msalas@flsalaw.com)
                      Zachary C. Flowerree (zflowerree@flsalaw.com)
                      Sarah J. Arendt (sarendt@flsalaw.com)
                      WERMAN SALAS P.C.
                      77 West Washington, Suite 1402
                      Chicago, Illinois 60602
                      (312) 419-1008

                      Joseph A. Fitapelli (jfitapelli@fslawfirm.com)
                      Dana Cimera (dcimera@fslawfirm.com)
                      FITAPELLI & SCHAFFER, LLP
                      28 Liberty Street, 30th Floor
                      New York, New York 10005

                      Attorneys for Plaintiff




                                                      /s/ Daniel R. Saeedi
                                                     Daniel R. Saeedi (#6296493)
                                                     dsaeedi@taftlaw.com
                                                     Allison E. Czerniak (#6319273)
                                                     aczerniak@taftlaw.com
                                                     TAFT STETTINIUS & HOLLISTER LLP
                                                     111 East Wacker Drive, Suite 2800
                                                     Chicago, IL 60601
                                                     Telephone: 312-527-4000
                                                     Facsimile: 312-966-8584
